DETAILED ACTION
Claim Rejection - 35 USC § 112 
The claim is refused under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor(s) regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
1)  See the illustration below comparing FIGS. 1.1, 1.2 and 1.6:

    PNG
    media_image3.png
    180
    167
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1.1)]












In FIGS. 1.1 and 1.2 for example there is a line that encircles the upper horizontal part of the design. It is pointed out in FIG. 1.1 on the right. On the left, FIGS. 1.6 and 1.2 are lined up. The left and right broken line indicate that the parts are in the same scale. The 
To resolve this issue consider adding the encircling line to FIG. 1.6. 
2)  See the illustration below comparing for example FIGS. 1.1, 1.4, 1.5, 1.6 and 1.8.

    PNG
    media_image7.png
    419
    75
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    415
    74
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    407
    142
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    256
    201
    media_image10.png
    Greyscale

    PNG
    media_image1.png
    270
    500
    media_image1.png
    Greyscale
[AltContent: textbox (1.5)][AltContent: textbox (1.4)][AltContent: textbox (1.1)][AltContent: textbox (1.8)][AltContent: textbox (1.6)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: arrow]













The arrows point out a number of circles on the design. It is not clear without conjecture whether the circles are openings or opaque planes. 
The top of the article includes a circle within a projecting disc. It is not clear whether this is an opening either. 
If these are openings, it is not clear how to interpret the interior space. It is not clear how far back the opening goes or whether there is a flat or curved plane within the opening. 

If applicant determines that a part is open, consider placing a dot dash dot broken line immediately adjacent and inside the circle thereby not claiming the interior of the opening. Below is an illustration of a detail of FIG. 1.4. The examiner’s proposed dot dash dot broken line is placed within one of the circles as an example.

    PNG
    media_image15.png
    187
    141
    media_image15.png
    Greyscale
[AltContent: oval][AltContent: textbox (1.4)]






 



If dot dash dot broken lines are included, consider adding the following broken line statement after the figure descriptions and before the claim:
--The dot dash dot broken lines depict the boundaries of the claim and form no part thereof. --
3)  The title is used inconsistently. In the specification and WIPO document, the title is: “Robot for Preparing Food or Drink”. 
In the claim however the title is: “Robot Arm for Cooking Task”.
The drawings are described might be accurately by the second title found in the claim because the art suggests that the article of manufacture is a robot arm and not the robot itself. The lack of clarity regarding the title makes a search of the art illusive and perhaps inaccurate.  

--Robot Arm for Preparing Food or Drink –.
4)  The last figure, FIG. 8, is described as “reference view showing a state of use”. A figure illustrating a design in use is commonly shown with unclaimed environment. A reference view would be understood as repeating a figure. Instead the design parts seem to be in different positions in FIG. 1.8 but since the figure is a perspective it is not clear. 
Consider describing the view more specifically by indicating in the description that it is showing the article of FIG. 1 in a position of use.   
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Conclusion
The application is refused under 35 U.S.C. 112 (a) and (b). 
Notes on Correspondence 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN S ACKER whose telephone number is (571)272-7655.  The examiner can normally be reached on 10 am to 6:30 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918